Title: From George Washington to Thomas Freeman, 28 November 1786
From: Washington, George
To: Freeman, Thomas

 

Sir,
Mo[un]t Vernon 28th Novr 1786.

Mr Smith having advised me of the decisions in my favor at the Nisi prius Court held for the county of Washington; & of the necessity there is for my sending, or appointing some person on the spot to attend to my interest in the recovered lands; I have, as you appeared fixed on a removal to Kentuckey in the Spring, & with difficulty could be induced to continue the management of my business in your neighbourhood ’till now, sent Mr Lear, who lives with me, to examine into the situation of the Tenements—views of the present occupants, & on the spot to make such arrangements in my behalf, as the exigency of the case may require. He will call upon you in his way out, or in; & by him I should be glad to know what has been done with my Negroes: if sold—to whom, on what credit & for what sum. I wish also to know whether you have received any more of my money; & in that case, how it has been applied: if any is coming to me Mr Lear will afford a safe conveyance for it. I want also to know, in what situation, under whose occupation, & what the expectations are from my land near you—especially the place lately occupied by Simpson; and in what condition the Mill is. I would not wish to have any of the places not already under Leases, engaged for more than one year, because, as I am determined to sell the land if I can obtain a price adequate to what I conceive to be the worth of it, it might be considered as an incumbrance. To keep the buildings & fences in good repair may be essential, even if I gain nothing by the rents.
Considering the present scarcity of money, I am sensible it would not answer to sell for ready Cash; but what do you suppose the track near you would fetch if three, four, or five years credit (paying interest) should be given for three fourths of the purchase money? And what difference do you think there would be in the amount of the sales, between selling the tract entire, or by the Lotts as now laid off—or in three, four, or five hundred-acre parcels? If any person should apply to you for information respecting this Land & the terms, I would accommodate them in this manner; & with respect to price, I want no more pr acre than such kind of land, with such credit sells at in the same part of the country. I am &c.

Go: Washington

